   Case 6:19-cv-00254-ADA Document 65 Filed 08/29/19 Page 1 of 15




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISION




VLSI TECHNOLOGY LLC,
           Plaintiff,
                                       Case Nos.
                                         6:19-cv-00254-ADA,
     v.                                  6:19-cv-00255-ADA, and
                                         6:19-cv-00256-ADA.

INTEL CORPORATION,
           Defendant.




          PLAINTIFF VLSI TECHNOLOGY LLC’S OPPOSITION TO
             DEFENDANT INTEL CORPORATION’S SECOND
                     MOTION TO CHANGE VENUE
       Case 6:19-cv-00254-ADA Document 65 Filed 08/29/19 Page 2 of 15



                                               TABLE OF CONTENTS

                                                                                                                                Page

I.       Legal Standard ........................................................................................................... 2

II.      Argument ................................................................................................................... 3

         A. The Volkswagen Factors Weigh Against Transfer ............................................. 3

                    1.         Relative Ease Of Access To Sources Of Proof .................................. 3

                    2.         Cost Of Attendance For Witnesses .................................................... 5

                    3.         Availability Of Compulsory Process To Secure The
                               Attendance Of Witnesses ................................................................... 7

                    4.         Other Practical Problems ................................................................... 8

                    5.         Local Interests .................................................................................... 8

         B. Intel’s Cases Are Inapposite............................................................................... 8

III.     Conclusion ............................................................................................................... 10




                                                                -i-
      Case 6:19-cv-00254-ADA Document 65 Filed 08/29/19 Page 3 of 15




                                             TABLE OF AUTHORITIES

                                                                                                                            Page(s)

Cases

MV3 Partners LLC v. Roku, Inc.,
  No. 6:18-cv-00308-ADA, D.I. 74 (W.D. Tex. June 25, 2019) .......................................2, 6

Radmax. DataScape Limited v. Dell Techs., Inc.,
   No. 6:19-cv-00129-ADA, D.I. 44 (W.D. Tex. June 7, 2019) .........................................8, 9

In re Radmax,
    720 F.3d 285 (5th Cir. 2013) ..........................................................................................8, 9

Roberts v. Paris Reg’l Med. Ctr.,
   2018 WL 4221861 (E.D. Tex. Sept. 5, 2018) .....................................................................4

RPB Safety, LLC v. Tru-Vision Plastics, Inc.,
  No. 6:18-cv-00367-ADA, D.I. 14 (W.D. Tex. Feb. 20, 2019) ................................. passim

Stewart Org., Inc. v. Ricoh Corp.,
   487 U.S. 22 (1988)..............................................................................................................9

Van Dusen v. Barrack,
   376 U.S. 612 (1964)............................................................................................................9

In re Volkswagen of Am., Inc.,
    545 F.3d 304 (5th Cir. 2008) ..................................................................................2, 3, 5, 8

Statutes

28 U.S.C. § 1404(a) ..........................................................................................................1, 2, 9

Rules

Fed. R. Civ. P. 45(c) .................................................................................................................7




                                                                - ii -
    Case 6:19-cv-00254-ADA Document 65 Filed 08/29/19 Page 4 of 15




       Having already filed multiple substantive motions in Waco, attended hearings on

those motions in Waco, answered all of the complaints filed in Waco, submitted a schedule

for the cases in Waco, agreed to a Markman hearing in Waco, and more, Intel has now

decided that it wants out of Waco. But its escape plot is not “for the convenience of parties

and witnesses” or “in the interest of justice” as 28 U.S.C. § 1404(a) requires.

       The present motion to transfer this four-and-a-half-month-old case has nothing to do

with case administration, because Intel concedes that this Court should retain these cases. It

has nothing to do with accessibility of evidence, because Intel says VLSI must find that

evidence far outside of Texas. And it has nothing to do with trial practicalities, because a

venue with subpoena power over important non-parties and more convenience for out-of-

state travelers—like Waco—offers substantial advantages for holding trial.

       The proximity of Waco to Austin, if anything, casts doubt on the proposition that

Austin could in any sense be a “clearly more convenient” venue for these cases, particularly

where Intel has represented that “relevant evidence from Intel . . . is primarily located at

Intel’s facilities in Arizona, Oregon, Israel, Washington, and California” and that “relevant

witnesses are scattered across the country.” D.I. 24, at 16, 18.1 At the same time, it could

explain why Intel did not say a word about Austin in its first—now denied—transfer motion,

even after briefing was doubled at Intel’s urging (thus giving it plenty of room to raise such

a request). Having lost that bid to ship this case 1,500 miles away to Delaware, Intel now

feigns concern that a handful of witnesses whom Intel expresses no desire to call at trial and

does not bother to name in its brief might have to drive a few extra miles to Waco.




       1
           All docket cites are to ECF document numbers in case No. 18-cv-00254.

                                              -1-
     Case 6:19-cv-00254-ADA Document 65 Filed 08/29/19 Page 5 of 15




        Intel might not like VLSI’s choice of venue, but, under settled precedent, that choice

may not be disturbed unless Intel can show that Austin is clearly more convenient for the

parties and witnesses than this Court’s home in Waco—and in the interests of justice. And

Intel has not met that high burden. To the contrary, Intel fails to adduce even a single fact

about its own vision for trial in any of these cases that would support transfer, opting merely

to repeat facts VLSI supplied in a different motion addressing whether this District was

more appropriate than Delaware.

        Moreover, though it is Intel that had the burden of proof, Waco unassailably emerges

as the superior venue when all the relevant facts are properly considered. Among other

reasons, Waco is a far more convenient destination for a crowd of non-party witnesses both

inside and outside of Texas. Unlike Austin, Waco enjoys subpoena power over non-parties

in Dallas that might be called at trial. And Waco has a strong interest in resolving this

litigation. At a bare minimum, Intel has not satisfied its burden to show that Austin would

be clearly more convenient and in the interest of justice, and its motion should accordingly

be denied.

I.      Legal Standard

        The Fifth Circuit imposes a high bar for the kind of intra-district transfer that Intel

seeks here: “[A] plaintiff’s choice of venue . . . places a significant burden on the movant

to show good cause for the transfer.” In re Volkswagen of Am., Inc., 545 F.3d 304, 314 n.10

(5th Cir. 2008).2 That “good cause” standard requires a defendant to “clearly demonstrate

that a transfer is ‘[f]or the convenience of parties and witnesses, in the interest of justice.’”

Id., at 315 (quoting 28 U.S.C. § 1404(a)). Where a defendant fails this “elevated burden of




        2
            Emphasis in quotations is added unless otherwise indicated.

                                               -2-
      Case 6:19-cv-00254-ADA Document 65 Filed 08/29/19 Page 6 of 15




proof,” it is settled that “the plaintiff’s choice is to be respected.” MV3 Partners LLC v.

Roku, Inc., No. 6:18-cv-00308-ADA, D.I. 74, at 3 (W.D. Tex. June 25, 2019).

        In the Fifth Circuit, this elevated burden is analyzed against the eight “Volkswagen

factors,” which are: relative ease of access to sources of proof; availability of compulsory

process to secure the attendance of witnesses; cost of attendance for willing witnesses; all

other practical problems that make trial of a case easy, expeditious and inexpensive;

administrative difficulties flowing from court congestion; local interest in having localized

interests decided at home; familiarity of the forum with the law that will govern the case;

and avoidance of unnecessary problems of conflict of laws. Volkswagen, 545 F.3d at 315.

II.     Argument

        Intel bases its intra-district transfer motion on just half of the Volkswagen factors,

conceding that four of them do not support transfer. But Intel is wrong about the factors it

analyzes—because it limits its argument to facts VLSI presented in opposing Intel’s earlier,

separate transfer motion—while ignoring still others that together weigh even further against

transfer. The facts that VLSI previously provided were a sampling that showed that this

District was more convenient than Delaware, and did not speak to the differences between

Waco and Austin. When the relevant facts are properly considered in the context of the

present motion, none of the factors favor transfer. Several counsel against.

        A.      The Volkswagen Factors Weigh Against Transfer

                1.      Relative Ease Of Access To Sources Of Proof

        As an initial matter, Intel fails to identify any sources of proof that Intel actually

intends to present at trial. Instead, it relies on analysis about NXP, Dell, and Intel’s Austin-

area facilities that VLSI provided for a completely different motion—none of which

facilities, in any event, Intel says it intends to involve in its discovery efforts or trial


                                                -3-
    Case 6:19-cv-00254-ADA Document 65 Filed 08/29/19 Page 7 of 15




presentation.3 But “[t]he moving party”—here, Intel—“must identify sources of proof with

enough specificity that a court can determine whether transfer will increase the convenience

of the parties.” Roberts v. Paris Reg’l Med. Ctr., 2018 WL 4221861, at *2 (E.D. Tex. Sept.

5, 2018). Intel instead asserts that “the documentary and other physical evidence related to

the accused products is located outside this District.”4 D.I. 56, at 6.

       At the same time, Intel overlooks numerous sources of proof that are actually easier

to access from Waco. For instance, Texas Instruments, headquartered in Dallas, is believed

to manufacture voltage regulators directly relevant to the analysis of multiple patents

asserted here, including at least U.S. Patent Nos. 8,156,357 and 7,523,373. Declaration of

Charlotte J. Wen, at ¶¶ 4-6 [hereinafter “Wen Decl.”]. Indeed, Intel itself has already given

notice of multiple subpoenas to Texas Instruments in connection with the parties’ litigation

in Delaware, and those expansive subpoenas specifically targeted four of the five patents

asserted there. Dallas is twice the distance from Austin as from Waco. Id.

       As another example, NEC of America, a large Intel customer, is also headquartered

in Dallas. Id., at ¶¶ 7-9. NEC is expected to be an important source of proof, including

regarding VLSI’s indirect infringement claims. And that expectation is not merely

speculative: Intel already noticed a deposition of NEC in the parties’ litigation in California.

Id. Other Intel customers and suppliers, many of which are expected to be the subject of

discovery, similarly have Texas facilities that are closer to Waco than to Austin, including



       3
          For example, Intel carefully parrots “VLSI’s own assertion that Austin-based NXP
is in possession of ‘[d]ocuments relating to the inventorship, conception, reduction to
practice, prosecution, and assignment of the Texas patents,’” and never represents that Intel
actually wishes to rely on such evidence from NXP.
       4
         Intel simultaneously argues that “any relevant evidence that is in Texas is located in
Austin.” D.I. 56, at 7. This is both inconsistent with Intel’s other arguments and incorrect as
explained herein.

                                              -4-
      Case 6:19-cv-00254-ADA Document 65 Filed 08/29/19 Page 8 of 15




Dell, Hewlett-Packard, Acer, Panasonic, Huawei, Wistron, and Cadence. Id., at ¶¶ 10, 14-

19.

        Intel’s arguments focused on Dell ignore all of the facts above, as well as the fact

that Dell itself has facilities in the Dallas area (closer to Waco than Austin); even Dell’s

headquarters, in Round Rock, are just 25 miles from the Waco Division boundary. Id.,

at ¶¶ 10-11. Moreover, Round Rock is physically separated from Austin by Austin’s “well-

documented problems with traffic congestion,” which this Court has previously recognized

as a fact counseling against transfer to Austin. RPB Safety, LLC v. Tru-Vision Plastics, Inc.,

No. 6:18-cv-00367-ADA, D.I. 14, at 4 (W.D. Tex. Feb. 20, 2019). The relative proximity of

Round Rock to Austin overstates the relative ease of access from Round Rock to the Austin

courthouse, because traveling into Austin is slower and far more unpleasant in rush hour

traffic; indeed, the drive from Round Rock to Waco is typically less than one and a half

hours, and the drive from Round Rock to downtown Austin is not much shorter. Moreover,

Dell—which last fiscal year earned $90 billion in revenue, well exceeding that of Intel—

would not suffer the kind of profound inconvenience in having to travel to Waco that could

make Austin “clearly more convenient” to try this case. Wen Decl., at ¶ 12.

        Finally, Intel’s analysis of this factor misapplies the legal standard: the relevant

question is not whether any evidence “resides in” Waco, D.I. 56, at 8, but whether the

totality of the evidence is relatively easier to access from Austin. When the relevant facts

are considered under the proper standard, this Volkswagen factor weighs against transfer.

               2.      Cost Of Attendance For Witnesses

        Intel’s discussion of this factor ignores many non-party witnesses outside of the

Austin area and disregards the actual cost of attending trial in the two venues. First, as with

sources of proof in the previous Volkswagen factor, Intel identifies no actual Austin-based


                                               -5-
    Case 6:19-cv-00254-ADA Document 65 Filed 08/29/19 Page 9 of 15




witnesses that it intends to call to trial.5 But it is settled that “the movant must identify

specific witnesses and outline the substance of their testimony.” MV3 Partners, at 7. This

glaring omission is reason enough to resolve this factor against Intel’s motion.

        Nevertheless, turning to the facts, Intel overlooks that numerous non-party witnesses

outside of Austin are likely to be relevant to these cases, and Waco is a more convenient and

less expensive venue for them. For example, Intel has asserted that at least four witnesses

affiliated with non-party Fortress Investment Group LLC (“Fortress”) are relevant to VLSI’s

acquisition of patents from NXP. These witnesses—whom Intel has already subpoenaed in

connection with the Delaware litigation and whom, based on its own statements, Intel is

likely subpoena in connection with the Waco cases—reside in New York, Washington, DC,

Los Angeles, and San Francisco. D.I. 24-2, at ¶ 20; Wen Decl., at ¶ 13. They will need to

travel to Texas by plane, and prefer to travel into Waco on account of Austin’s “well-

documented problems with traffic congestion,” the crowded bustle of the Austin airport, and

the high price of hotels in the Austin area (typically two to three times that of Waco).

        Indeed, this Court has previously recognized in denying a transfer motion that Waco

would generally “be cheaper for witnesses because of Austin’s higher cost of living.” RPB

Safety, D.I. 14, at 7. Here, it is likely that the Fortress witnesses would have to remain in

Waco for most or all of trial, so these higher costs of attendance would quickly add up. And

Fortress is not the only likely out-of-state recipient of subpoenas, which could lead to trial

testimony, in these cases. For example, besides the Fortress and NXP witnesses, Intel has

subpoenaed 20 other persons and entities in the Delaware case alone—many of whom,



        5
          Further underscoring Intel’s lack of interest in such witnesses, on August 23, 2019,
Intel served its initial list of trial witnesses for the Delaware inventors—and it includes no
asserted patent inventors, no NXP witnesses, and no Dell witnesses. Wen Decl., Ex. 25.

                                               -6-
    Case 6:19-cv-00254-ADA Document 65 Filed 08/29/19 Page 10 of 15




according to those very notices, reside outside of Texas. Wen Decl., at ¶ 20; see also

D.I. 24-2, at ¶ 21. In addition, many inventors of Intel patents relevant to accused

technologies, including several who are no longer party employees, do not reside in the

Austin area. Wen Decl., at ¶¶ 21-27. Other likely subpoena recipients include Dallas-based

Texas Instruments and NEC discussed above, as well as San Saba-based Roger Whatley

(Vice President of Engineering at SigmaTel during a period covered by several SigmaTel

patents at issue here) and Dallas-based Barry J. Bumgardner (Vice President of SigmaTel

when at least one of the asserted patents was being prosecuted). Id., at ¶¶ 28-29. These

witnesses would be subjected to at least lower attendance or travel costs in Waco—or both.

       Finally, Intel has already argued that “it is . . . highly unlikely that all the inventors

will testify,” and, notably, Intel does not say that it would call any of them itself. D.I. 44, at

9. While VLSI might call such witnesses at trial, “[w]hen travel over 100 miles could

impose substantial expense on [] witness[es], the party that served the subpoena may pay

that expense and the court can condition enforcement of the subpoena on such payment.”

RPB Safety, D.I. 14, at 7 (citing Fed. R. Civ. P. 45(c) advisory committee’s note to 2013

amendment). For those witnesses located in or around Austin, VLSI represents that it will,

upon request, reimburse the reasonable cost of travel of any non-party witnesses VLSI seeks

to compel to attend trial. This factor accordingly weighs against transfer.

               3.      Availability Of Compulsory Process To Secure The Attendance
                       Of Witnesses

       Intel again ignores that non-parties situated in Dallas—including Texas Instruments

and NEC—are within 100 miles of Waco, but not of Austin, and thus can only be compelled

to attend trial in Waco. Wen Decl., ¶¶ 4, 7. The Court has already found that, in Waco, it

“would have absolute subpoena power over the vast majority of inventors on the relevant

patents.” D.I. 53, at 11. Holding trial in Waco thus broadens the compulsory process

                                               -7-
    Case 6:19-cv-00254-ADA Document 65 Filed 08/29/19 Page 11 of 15




available to secure the attendance of relevant non-parties at trial. This factor weighs heavily

against transfer.

               4.      Other Practical Problems

       Intel’s discussion of the fourth Volkswagen factor about “all other practical

problems” misapprehends the actual legal standard. Rather than consider “other practical

problems,” Intel merely rehashes the same arguments about evidence in Austin that it has

already repetitively analyzed in connection with multiple other factors. But this factor,

which indicates transfer only in “rare and special” circumstances, expressly concerns issues

not covered by the remaining factors. In re Radmax, 720 F.3d 285, 289 (5th Cir. 2013).

Here, there are no “other” practical problems that would support transfer.

               5.      Local Interests

       Intel asserts that “there is no sense in which these cases implicate any local interests

in Waco,” D.I. 56, at 9, and that the Waco Division has no “relevant evidence,” id., at 1, but

that is incorrect. A plethora of infringing products are sold to, advertised for, and used by

citizens of Waco, as well as residents throughout the Waco Division. See the attached

Declaration of Justin Allen. People residing in the Waco Division indisputably possess a

substantial local interest in litigation,6 and this factor accordingly weighs against transfer.

       B.      Intel’s Cases Are Inapposite

       Seeking to distract from the dearth of facts underlying its transfer request, Intel

attempts to short-circuit the “individualized, case-by-case consideration of convenience and



       6
          As VLSI explained in opposing the first of Intel’s transfer motions, the invention of
the patents in Austin does contribute to this District’s interest in the litigation. But “[t]here
is no rule that only a single forum”—certainly not a single forum within a district—“can
have a local interest in deciding a case.” DataScape, at 5-6. Waco has no less an interest
than Austin given not only the extensive infringement occurring in Waco but the presence of
multiple key Intel customers and component suppliers within 100 miles thereof.

                                               -8-
   Case 6:19-cv-00254-ADA Document 65 Filed 08/29/19 Page 12 of 15




fairness” that a Section 1404(a) transfer motion requires with inapposite citations to other

cases that share little or nothing with the fact pattern here. Stewart Org., Inc. v. Ricoh

Corp., 487 U.S. 22, 29 (1988) (quoting Van Dusen v. Barrack, 376 U.S. 612, 622 (1964)).

       For example, Intel relies heavily on the Radmax case, which has little in common

with the facts at bar. Unlike here, “all of the events and witnesses regarding” Radmax—

“indeed all of those events, facts, witnesses, and other sources of proof”—were in the

transferee forum. 720 F.3d at 290 (emphasis in original). But many events and witnesses

here have no connection to Austin, and Waco is more convenient in multiple respects.

       Intel also relies heavily on the DataScape case, which itself relied on and resembled

the facts of Radmax. DataScape Limited v. Dell Techs., Inc., No. 6:19-cv-00129-ADA,

D.I. 44 (W.D. Tex. June 7, 2019). In DataScape, the accused infringer’s relevant operations

were in Austin (unlike here), and thus sources of proof (including concededly

knowledgeable witnesses) about “sales, marketing, and financial information related to the

accused products” were in Austin (unlike here). Id., at 3-4. None of these facts is present

here, and, unlike the opposition in DataScape, VLSI has identified above many sources of

proof that are more conveniently accessed from Waco.

       If the facts of previously decided cases are to be consulted, the Court’s decision in

RPB Safety is highly instructive. In that case:

       1.      There was no “significant difference amongst the two venues” proffered

given that witnesses would be “forced to travel at least an hour and a half to two hours

regardless of which venue th[e] case is held in.” Id. at 5. Here, too, most witnesses will

come from out of state to either venue; and even among Texas-based witnesses, shifting the

venue from Waco to Austin would on the whole merely change which non-party witnesses

must drive further, not how far the witnesses must drive.


                                              -9-
       Case 6:19-cv-00254-ADA Document 65 Filed 08/29/19 Page 13 of 15




         2.     There were numerous “out-of-state nonparty witnesses [who] exceed[ed] the

power of service from the Austin Division just as much as they exceed[ed] the power of the

Waco Division.” Id. at 6. Here, most third-party witnesses are similarly out of state, and

VLSI has identified particular entities in Dallas—within the subpoena power of Waco, but

not Austin—that tip this factor against transfer.

         3.     Most witnesses were “required to travel, buy meals and lodging, and be away

from work regardless of whether the case is held in Austin or Waco.” Here, like in RPB

Safety, “[i]f anything, Waco would be cheaper for witnesses because of Austin’s higher cost

of living.” Id. at 7.

         4.     A party had “distributors and customers in and around the Waco area.” Id. at

8. Here, too, Intel has distributors and customers in and around the Waco area. See the

Declaration of Justin Allen.

         Other cases cited by Intel, such as on pages 4-5 of its brief, are even further afield.

III.     Conclusion

         Although Intel never mentioned the possibility of transferring to Austin in its first

motion to transfer (to Delaware),7 it now pretends as though the facts analyzed in that first

motion are the only facts that matter in connection with this different second motion. But

the set of facts comparing Waco to Austin is obviously quite different than the set of facts

comparing Texas to Delaware. Under the established framework for analysis of transfer

requests, as applied to the set of facts pertinent here, Intel has failed to prove that Austin

would be clearly more convenient than Waco. Intel’s motion should accordingly be denied.


         7
         The Court did not invite Intel’s second motion, as Intel claims. See D.I. 56, at 3
n.3. In the transcript passage cited by Intel, the Court merely discusses a counterfactual
scenario: “[H]ad you all filed here [i.e., the Western District of Texas] first . . . .” Wen
Decl., Ex. 26, at 41:23-42:2. The Court was not suggesting a future course of action.

                                               - 10 -
   Case 6:19-cv-00254-ADA Document 65 Filed 08/29/19 Page 14 of 15




Dated: August 29, 2019         Respectfully submitted,


                               By: /s/ Andy Tindel

                                   J. Mark Mann (Texas Bar No. 12926150)
                                   mark@themannfirm.com
                                   G. Blake Thompson (Texas Bar No. 24042033)
                                   blake@themannfirm.com
                                   MANN | TINDEL | THOMPSON
                                   300 W. Main Street
                                   Henderson, TX 75652
                                   Telephone: (903) 657-8540
                                   Facsimile: (903) 657-6003

                                   Andy Tindel (Texas Bar No. 20054500)
                                   atindel@andytindel.com
                                   MANN | TINDEL | THOMPSON
                                   112 E. Line Street, Suite 304
                                   Tyler, Texas 75702
                                   Telephone: (903) 596-0900
                                   Facsimile: (903) 596-0909

                                   Craig D. Cherry (Texas Bar No. 24012419)
                                   ccherry@haleyolson.com
                                   HALEY & OLSON, P.C.
                                   100 N. Ritchie Road, Suite 200
                                   Waco, Texas 76701
                                   Telephone: (254) 776-3336
                                   Facsimile: (254) 776-6823

                                   Morgan Chu (pro hac vice)
                                   Benjamin W. Hattenbach (pro hac vice)
                                   Christopher Abernethy (pro hac vice)
                                   Amy E. Proctor (pro hac vice)
                                   Dominik Slusarczyk (pro hac vice)
                                   Charlotte J. Wen (pro hac vice)
                                   IRELL & MANELLA LLP
                                   1800 Avenue of the Stars, Suite 900
                                   Los Angeles, California 90067
                                   Telephone: (310) 277-1010
                                   Facsimile: (310) 203-7199
                                   mchu@irell.com
                                   bhattenbach@irell.com
                                   cabernethy@irell.com
                                   aproctor@irell.com
                                   dslusarczyk@irell.com
                                   cwen@irell.com

                                   Attorneys for VLSI Technology LLC




                                  - 11 -
   Case 6:19-cv-00254-ADA Document 65 Filed 08/29/19 Page 15 of 15




                           CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered

electronically via U.S. District Court [LIVE] — Document Filing System, to all counsel of

record, on this 29th day of August, 2019.



                                                     /s/ Andy Tindel_________
                                                     Andy Tindel




                                            - 12 -
